UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 17, 2010 FelCor Lodging Trust Incorporated (Exact name of registrant as specified in its charter) Maryland 001-14236 75-2541756 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 545 E. John Carpenter Frwy., Suite 1300 Irving, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (972) 444-4900 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.07Submission of Matters to a Vote of Security Holders. On May 17, 2010, FelCor Lodging Trust Incorporated (“FelCor”) held its Annual Meeting of Shareholders in Dallas, Texas. At the Annual Meeting, shareholders considered the election of the three director nominees named in the proxy statement and ratification of the independent registered public accounting firm for 2010. The voting results at the Annual Meeting, with respect to each of the matters described above, were as follows: · The three director nominees named in the proxy statement were elected based upon the following votes: FOR AGAINST ABSTAIN BROKER NON-VOTES Melinda J. Bush Charles A. Ledsinger, Jr. Robert H. Lutz, Jr. · The appointment of PricewaterhouseCoopers LLP as FelCor’s independent registered public accounting firm for 2010 was ratified as follows: FOR AGAINST ABSTAIN BROKER NON-VOTES - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FELCOR LODGING TRUST INCORPORATED Date:May 17, 2010 By: /s/ Jonathan H. Yellen Name: Jonathan H. Yellen Title: Executive Vice President, General Counsel and Secretary
